                     4:20-mj-03072-CRZ Doc # 1 Filed: 04/14/20 Page 1 of 6 - Page ID # 1


     AO 91 (Rev. 11/11)    Criminal    Complaint



                                                   UNITED STATES DISTRICT COURT
                                                                               for the
                                                                       District of Nebraska

                          United States of America
                                            v.
                                                                                 )
                                                                                 )
                                                                                                   SEALED
                                                                                 )        Case No. 4:20MJ3072
                                                                                 )
                                                                                 )
                          ROEMELLO WEAVER                                        )
                                                                                 )
                                      De.lendant(s)


                                                              CRIMINAL COMPLAINT

               I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
    On or about the date(s) of                            April 14, 2020                 in the county of                Lancaster        in the
                               District of                Nebraska           , the defendant(s) violated:

                 Code Section                                                               Offense Description
     21 U.S.C. §§ 841(a)(1) & (b)(1)(D);                        COUNT ONE
                                                            did knowingly and intentionally possess, with intent to distribute, marijuana, a
    and                                                     Schedule I controlled substance; and
                                                                COUNT TWO
     18 U.s.C. § 924(c)                                     did knowingly possess a firearm, to wit: Glock 43X 9mm handgun, in
                                                            furtherance of, a drug trafficking crime for which Defendant may be
                                                            prosecuted in a court of the United States, that is, the offense described in
                                                            Count One.

              This criminal complaint is based on these facts:

                              See the attached affidavit.




              !if Continued on the attached sheet.



                                                                                                            COll1plain{JI1{'ssigna/ure

                                                                                                     Special Agent Brandon Day, FBI
                                                                                                                                  ----
                                                                                                             Printed n{Jl!lealld lille
    D Sworn to before me and signed in my presence.
    IZI Sworn to before me by telephone or other reliable
        electronic means.

Sworn to before04/14/2020
   Date:
                me by reliable electronic means:
                                                                                                               Judge's signature
Date: April 14, 2020.
    City and state:                                Lincoln, Nebraska                             Cheryl R. Zwart, U.S. Magistrate Judge
                                                                                         -----'--
District of Nebraska                                                                            _______________________________
                                                                                                        Printed /la/l!e and tille

                                                                                                Cheryl R. Zwart, U.S. Magistrate Judge
       4:20-mj-03072-CRZ Doc # 1 Filed: 04/14/20 Page 2 of 6 - Page ID # 2




                   AFFIDAVIT OF SPECIAL AGENT BRANDON DAY
1. I am an investigative or law enforcement officer of the United States, within the meaning of
Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct
investigations of and make arrests for offenses enumerated in Section 2516 of Title 18, United
States Code. I have been a Special Agent of the Federal Bureau of Investigation (FBI) since
March 2016. Prior to that, I was a Special Agent with the Drug Enforcement Administration
(DEA) in St. Louis, Missouri, assigned to a violent drug trafficking task force, and a police
officer with the Lincoln Police Department in Lincoln, Nebraska. I have participated in
numerous and varied criminal investigations, including violent crime and drug trafficking
investigations.
2. Based in part on the evidence as described below, your affiant believes that Roemello Weaver
(hereafter ‘’Weaver’’) has committed the offenses of possession of marijuana with the intent to
distribute, in violation 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D), and possession of a firearm in
furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c). Your affiant
submits this affidavit in support of a complaint and arrest warrant.
3. Weaver is a documented member of the Bloods criminal street gang in the Lincoln Police
Department’s records management system based on use of known Bloods hand signs, gang
clothing, associating with documented gang members, and criminal activity with gang members.
4. In January of 2020, investigators with the Lincoln Police Department (LPD) Gang Unit began
surveillance on the Snapchat, a social media platform, account of Roemello Weaver. This
account had been identified as belonging to Mr. Weaver by investigators as Mr. Weaver had
posted numerous self-pictures of himself onto the account. Investigators were familiar with
Weaver from past contacts and investigations and were able to positively identify him in the self-
pictures. The Snapchat account was named “mellodasavagee”. Investigators were also aware
that Weaver went by the nickname of “Mello” and his Facebook account was named “Mello Da
Savagee”.
5. On 01-23-2020, Weaver posted a picture of marijuana at approximately 2200hrs. At
approximately the same time he posted another picture with a caption bubble of “shop now”.
LPD Gang Inv. Jennings knows from training and experience that “Shop now” is a common term
meaning a party has illegal narcotics to sell.
6. 01-25-2020 at approximately 1400hrs Weaver posted a picture of loose marijuana with the
caption of “Good afternoon”.
7. On 01-30-2020 Weaver posted a picture of marijuana in a yellow bag with the caption of
“Wtf” meaning “what the fuck”.
8. On 01-30-2020 Weaver posted a picture of marijuana in a clear baggie next to a package of
cigars. In addition to this he also posted a closer picture of the marijuana. On 01-31-2020 he
also posted a picture of with a caption of “The lamest city I’ve ever been in” with an arrow
        4:20-mj-03072-CRZ Doc # 1 Filed: 04/14/20 Page 3 of 6 - Page ID # 3



pointing to the label of Lincoln, Nebraska. Inv. Jennings knows from experience that typically
when a city is labeled on a Snapchat photo that label is generated from the devices GPS
coordinates.
9. On 02-04-2020 at approximately 1631hrs, Weaver posted a picture of a smashed cigar with
the caption of “Just got my cuz so high he tapped out before the second wood”. From experience
Inv. Jennings knew that marijuana users frequently smoke marijuana out of a cigar that are
typically called “woods”, a brand of cigar.
10. On 02-05-2020 Weaver posted a picture of a botte that was labeled “Promethazine Syrup
Plain 6.25 mg/5 ml Promethazine Hydrochloride Syrup, USP Alcohol 7.0%” Rx Only” From
training and experience, Inv. Jennings knew that narcotic users will use this type of prescription
medication in a drink form, typically mixed with soda or another liquid to obtain a “high”.
11. On 02-11-2020 Weaver posted a picture of marijuana with the label of “Skywalker”.
“Skywalker” most likely being the name of type of marijuana.
12. On 02-12-2020 Weaver posted a picture of marijuana with the caption of “I hate when y’all
say on y’all story “who’s good” Y’all know who good!!” From training and experience Inv.
Jennings knew that when someone asks “who’s good” they are asking “who has narcotics for
sale?”
13. Later on 02-12-2020 Weaver posted a picture of marijuana along with white elongated pills.
This picture had the caption of “Lil smoke sack and my medication ya know (then an emoji of a
laughing face and a cartoon ill). The picture had a label of “Tonights Vibe”.
14. On 02-16-2020 Weaver posted a picture with a large air sealed bag of marijuana with the
caption of “We gttn busy NoCapNoBap”. This picture was followed by several others that
indicated Weaver was in Denver, Colorado by the labels on the pictures. From training and
experience Inv. Jennings knew that narcotics dealers and users, especially marijuana users, will
travel to Colorado to buy marijuana legally, then transport the narcotics back to their home city.
15. On 02-18-2020 and 02-27-2020 Weaver posted pictures of marijuana.
16. On 03-03-2020 Weaver posted several pictures of himself with a label of “Lincoln”.
17. On 03-16-2020 Weaver posted a picture of marijuana with the caption of “$30/8th $50/Qtr”.
Inv. Jennings knew from training and experience that the caption meant Weaver was selling
marijuana for thirty dollars for an eighth of an ounce and fifty dollars for a quarter of an ounce.
18. On 03-20-2020 Weaver posted a picture of marijuana.
19. On 03-26-2020 Weaver posted a picture of marijuana with the label of “Send Snacks”.
20. On 04-09-2020 Weaver posted a picture of hand holding marijuana with the caption of
“!!BULK BUYERS ONLY!! QP/450 HP/800 P/1450” From training and experience Inv.
Jennings knew that QP is in reference to quarter pound, hp is in reference to half pound, and p is
in reference to pound quantities of marijuana. The corresponding numbers indicated the price in
dollars for each quantity.
       4:20-mj-03072-CRZ Doc # 1 Filed: 04/14/20 Page 4 of 6 - Page ID # 4



21. Also on 04-09-2020 Weaver posted a picture of marijuana with the caption of “!! FOR MY
SMOKERS !! Pineapple OG”. Inv. Jennings knew that Pineapple OG was the name of the type
of marijuana.
22. On 04-09-2020 Inv. Jennings, after observing the pictures of marijuana that Mr. Weaver had
posted to his account, researched Weaver in the Lincoln Police Record Management System
(RMS). Inv. Jennings was aware that Weaver had applied for a Nebraska Firearms Purchase
Permit at the end of February 2020. Through the Lincoln RMS, Inv. Jennings observed that
Weaver’s application had been approved and became active on 03-09-2020. Inv. Jennings then
observed that Weaver had purchased a Glock 43X 9MM serial number BMRF057 from the
Lincoln, Nebraska Scheels sporting goods store located at 3030 Pine Lake Rd, Lincoln, NE on
03-25-2020. Inv. Jennings contacted staff at Scheels and requested the paperwork for the
purchase of the Glock handgun bought by Weaver. Inv. Jennings also observed at this time that
Weaver had been cited in September of 2018 for possession of marijuana one ounce or less under
Lincoln Municipal Code 9.48.090 (B)(1. He was found guilty of this offense on 10-05-2018 and
fined $300.00.
23. On 04-09-2020 Weaver posted a picture of two guns sitting on a table along with several
rounds of ammunition with the caption of “Glock 43x meek a smart man (two emojis)!!” Inv.
Jennings observed this picture. From experience, Inv. Jennings knew that the dark colored gun
in the picture was consistent with a Glock firearm. The other gun was a black/tan handgun that
was consistent with a FN Five-seven. This picture was posted from the “camera roll”. From
experience, Inv. Jennings knew that “camera roll” meant the picture could have been taken at an
earlier date and then later posted to Weaver’s account.
24. On 04-10-2020 Inv. Jennings obtained a copy of Weaver’s purchase permit application. Inv.
Jennings observed that Weaver used the address of 1335 N 47th ST, Lincoln, NE 68503 on his
application. Inv. Jennings checked this address with the one listed in the Lincoln RMS and
found they were the same with the exception that in the Lincoln RMS an apartment #4 is listed.
Inv. Jennings researched Weaver’s operator’s license in the Nebraska Criminal Justice
Information System (NCJIS) and found he had an address listed as 1335 N 47th ST Apt. 4,
Lincoln, NE 68503 as of 01-30-2020. Inv. Jennings also observed that on the question which
states, “Are you an unlawful user of, or addicted to, marijuana, or any depressant, stimulant, or
narcotic drug, or any other controlled substance?” Weaver answered “No”.
25. On 04-10-2020, Inv. Villamonte and Inv. Dufek of the Lincoln Police Department Gang Unit
were conducting physical surveillance on the residence of Weaver, 1335 N 47th ST, at
approximately 1325hrs. At approximately 1354hrs, the investigators observed Weaver exit the
building on the west side and enter the brown Chevy Trailblazer with Nebraska registration
WCU279 in the driver’s position. The vehicle then drove away. Inv. Jennings researched this
vehicle in the Lincoln RMS and found it was a 2003 Chevy Trailblazer registered to Weaver.
26. On 04-10-2020 at approximately 1440hrs, Inv. Jennings met with Scheel’s staff who
provided the ATF Form 4473 for Weaver’s purchase of the Glock handgun. They also provided
Inv. Jennings with the transaction record for the purchase which showed Weaver also purchased
        4:20-mj-03072-CRZ Doc # 1 Filed: 04/14/20 Page 5 of 6 - Page ID # 5



ammunition along with the firearm. The total for the transaction was $499.35. Mr. Weaver paid
cash for the transaction.
27. On 04-10-2020 at approximately 1520hrs Weaver posted a video to his Snapchat account of
himself in a vehicle with a large sum of currency and a clear firearm magazine loaded with
several rounds that appeared to be inserted into the grip of a handgun. This was laying on
Weaver’s lap. At approximately 1530hrs, Inv. Jennings was notified by Scheels staff that
Weaver had returned to the store and was currently buying ammunition. They provided Inv.
Jennings with photographs of the vehicle he arrived in, which was the brown Chevy SUV
registered to Weaver.
28. Along with the documents, Inv. Jennings was also provided video surveillance from the store
of the purchase. The surveillance is dated 03-25-2020 and begins at 1732hrs. Inv. Jennings
reviewed this video surveillance. It shows Weaver entering the store, filling out the necessary
documents, and completing the transaction for the firearm. He is then observed to exit the store
at 1811hrs in possession of the firearm. He is observed to enter a brown Chevy Trailblazer with
Nebraska registration WCU279. The vehicle exits the store’s parking lot. There is also video
surveillance prior to this that began at 1626hrs and shows Weaver entering the store and going to
the firearm section. Once there he handles numerous firearms, including several handguns. It
appears he selects one to purchase and proceeds to the firearm counter to complete the
transaction, however he looks at another firearm and then leaves the store only to return later to
buy the Glock handgun.
29. Inv. Jennings reviewed the ATF Form 4473 for the purchase of the Glock handgun. Mr.
Weaver supplied the address of 1335 N 47th ST Apt. 4, Lincoln, NE 68503 on the form. The
document was also signed by Mr. Weaver and he provided his NE Operator’s License as
identification. Inv. Jennings noted that on question 11e of the form, which states “Are you an
unlawful user of, or addicted to, marijuana or any depressant, stimulant, narcotic drug, or any
other controlled substance? Warning: The use or possession of marijuana remains unlawful
under Federal law regardless of whether it has been legalized or decriminalized for medical or
recreational purposes in the state where you reside”, Mr. Weaver answered “No”. Also in
reviewing all the documents provided by Scheel’s employees, Inv. Jennings observed the serial
number for the weapon, BMRF057, matched that as the firearm in the Lincoln RMS under Mr.
Weaver’s information.
30. During the night of April 13, 2020, or the early morning hours before sunrise on April 14,
2020, Weaver and another person each posted videos to their Snapchat accounts. While it is dark
in the video posted to Weaver’s account, and the face of the person in the video cannot be clearly
identified, the physical characteristics of the person are consistent with Weaver. The video
posted to Weaver’s account depicts a person, who your affiant believes is Weaver, firing a
handgun on a dirt road. The video the other person posted depicts that person firing what is
likely the same handgun on the same dirt road.
31. Law enforcement executed a search warrant on April 14, 2020. They searched Weaver’s
person and his residence. Weaver was contacted as he was leaving his residence in Lincoln,
              4:20-mj-03072-CRZ Doc # 1 Filed: 04/14/20 Page 6 of 6 - Page ID # 6




        Nebraska at around 12: 15 pm. He was found to have multiple bags containing marijuana on his
        person. When officers searched his residence, they found several pounds of marijuana and the
        Glock handgun that he purchased from Scheels described above. Most of the marijuana was
        found in Weaver's bedroom inside the apartment. The Glock handgull was found loaded and
        stored in a nightstand. Some of the marijuana was also found in the Ilightstand. A safe was in
        the bedroom that contained thousands of dollars of United States currency. Scales and
        repackaging material was also found in his apartment.

         32. Based on your affiant's training and experience, your affiant knows that based on the
        quantity of drugs recovered, the manner in which they were packaged. the presence of scales and
        repackaging materials, a large quantity of United States currency, and the firearm are ail
        consistent with possession of marijuana with the intent to distribute. The collection of all of
        those items together are inconsistent with marijuana being possessed solely for personal
        consumption. Moreover, the presence of the handgun in close proximity to the drugs and money,
        and considering that it was found loaded, are all consistent with the gqn being possessed in
        furtherance of Weaver's distribution of marijuana. Your affiant knows that drug distributors are
        common targets for robberies. Drug dealers are known to possess large quantities of drugs that
        have a high street value and significant quantities of money. Moreover, drug dealers are
        reluctant to report robberies to the police because it is difficult to do so without implicating
        themselves. Consequently, drug distributors often possess firearms to discourage robberies, or to
        defend themselves, their drugs, and their money in the event of a robbery.

        33. For the above stated reasons, your Affiant submits there is probable cause to believe that
        Weaver is guilty of possession of marijuana with the intent to distribute, in violation of21 U.S.C.
        §§ 841(a)(I) and 841(b)(I)(D), and possession ofa firearm in furtherance ofa drug trafficking
        offense, in violation of 18 U.S.C. § 924(c).



        Further your affiant saith not,




                                                             SA Brandon Day, FB r


Sworn to before me
       Subscribed and by reliable
                       sworn       electronic
                             to before        means:electronic
                                       me by reliable             means
        this 14thday of April, 2020.




Dated: April 14, 2020.                                       U.S._________________________
                                                                  Magistrate Judge Cheryl R. Zwmt.
                                                                United States Magistrate Judge
